Citation Nr: 1506394	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  14-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1958 to November 1960.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received to reopen a claim of service connection for a lumbar spine disability, and from an October 2013 rating decision of the RO that denied service connection for bilateral hip disabilities.  

In a June 2014 decision, the Board reopened the claim of service connection for a lumbar spine disability and remanded the issue for further development of the evidence.  The issues of service connection for bilateral hip disabilities was also remanded for development.  The issues have now been returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was treated for a lumbar strain after painting during service, but had no complaints or manifestations of a low back disability on examination for separation from active duty.  

2.  A chronic lumbar spine disability, including arthritis, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

3.  A chronic bilateral hip disability, including arthritis was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disability was neither incurred in nor aggravated by service nor may arthritis of the lumbar spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  A chronic bilateral hip disability was neither incurred in nor aggravated by service, arthritis of the hips may not be presumed to have been and bilateral hip arthritis is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim of service connection for a lumbar spine disability.  A May 2011 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  While the Veteran did not receive complete notice regarding service connection for bilateral hip disabilities prior to the initial rating decision, a July 2014 letter provided certain essential notice prior to the readjudication of the claims.  Mayfield, 444 F.3d at 1328.  A January 2015 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in December 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the theory of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Lumbosacral Spine Disability

The Veteran contends that service connection should be established for a disability of the lumbosacral spine, which has now been diagnosed as degenerative disc disease and osteoarthritis.  He asserts that he sustained an injury of his low back when he was knocked off a barge.  He states that he received treatment for low back pain at the time of the injury and that he has continued to have back pain since that time.  

Review of the Veteran's STRs shows that he was treated for strain of the low back during service in April 1960.  At that time, it was reported for clinical purposes that the Veteran had injured his back while painting the NCO club.  The Veteran was given medication and heat and told to rest in his quarters.  Several days later, there was some improvement, but the muscle spasm persisted.  He was to continue in his quarters through the weekend and, when evaluated three days later was much improved.  He was placed on light duty for an additional week.  There are no further references in the STRs to back disability.  On examination for separation from service, clinical evaluation of the spine was normal.  

The Veteran initially claimed service connection for a low back disability in 1987.  In a July 1987 VA examination, he related that he had had back pain of many years duration.  He stated that he was hurt on a barge many years earlier and that the back pain had been progressive with feeling of stiffness that he associated with pain from the lower extremities.  He also reported having had bilateral hip replacements and scars of each hip were noted.  The back pain was related to be equivalent to pain in the legs, with neither hurting worse than the other.  He did describe some weakness of both lower extremities that required him to use a cane.  He had no numbness or tingling except on the dorsum and right plantar of the foot.  He did have a history of gout.  The pertinent diagnosis was multiple joint arthritis affecting primarily the weight bearing joints.  

In January 2011 correspondence, the Veteran's private doctor stated that he had examined the Veteran that month.  He reported that the Veteran had injured his back in service in 1960 and now had increasing back problems.  "He apparently ruptured his L5/S1 with rupture disc and degenerative changes have occurred."  The Veteran now had chronic disability as a result.  The physician concluded that "If the injury didn't cause the problem it certainly contributed to it."  

An examination was conducted by VA in December 2014.  At that time, the diagnoses were degenerative disc disease L5/S1 and osteoarthritis (diffuse osteophyte formation).  The Veteran stated that, while in the military, he was driving some pilings into the ground and was blown off a barge, landing in the water, and hurting his back.  When asked why he had not reported back pain at the time of separation from service, he stated that he believed that work was more important than going to the doctor.  He stated that he had worked as a farmer for the majority of his life after leaving the military.  He had flare-ups that he treated with medication, but that it had helped since he stopped farming in 2013.  After examination, the examiner opined that it was less likely than not that the Veteran's low back disability was proximately due to or the result of military service.  The rationale was that, while the Veteran had degenerative changes of the lumbosacral spine, numerous orthopedic notes relating to 1984 surgeries for total hip replacements made no mention of low back pain or of back problems.  Regarding the 2011 letter from the private doctor, the examiner noted that this was written 51 years after the Veteran's discharge from service and was without benefit of review of the STRs.  The examiner stated that the Veteran was not seen again for back pain for another 51 years, until 2011 and that the Veteran reported that he had always performed heavy laborious work while farming which could account for continual back strains and muscle pulls that he "could work through."  The examiner noted that the Veteran had been coming to the VA medical center for many years and that outpatient treatment records did not show back pain until a 2012 note.  The examiner concluded that, with the Veteran's admitted history of laborious work, it was much more likely that this is the cause of the osteophyte formation and disc space narrowing, which is often seen with aging.  The examiner went on to cite medical research that showed that disc degeneration is considered a normal part of aging as the vertebral end plates become thinner and more hyalinized.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, the Board finds that the December 2014 VA medical opinion is more probative than the January 2011 private doctor opinion.  In this regard, it is noted that the January 2011 statement indicates that the Veteran "apparently ruptured his L5/S1 with rupture disc" in the 1960 injury in service.  Review of the STRs shows that, while the Veteran did have a back strain during service, there is no indication of disc involvement or arthritic formation.  Although the VA examiner did not account for the 1987 complaints of back pain that are documented in the VA examination that year, the opinion is no less credible if one considers no complaints of back pain for 27 years rather than the 51 years that is cited in the 2014 examination report.  

The December 2014 VA medical opinion is supported by the conspicuous absence of low back complaints in the VA outpatient records reviewed by the examiner in 2014 while the Veteran was receiving treatment for other disabilities.  The Board finds that if the appellant had, in fact, been suffering from significant low back pain since service, he would have mentioned it at some time prior to 1987, when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7)).  The absence of clinical treatment records for approximately 27 years after active duty is probative evidence against continuity of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Hip Disability

The Veteran contends that service connection is warranted for bilateral hip disability as the disability had its onset during service.  The Veteran has stated that he believes the hip disability is related to the back disability, which he dates to his period of active duty.  

Review of the Veteran's STRs shows no complaint or manifestation of disability of either hip.  On examination for separation from service, he had no complaint related to his lower extremities and clinical evaluation of the lower extremities was normal.  

On examination by VA in July 1987, it was noted that the Veteran was status post bilateral hip replacements.  Scars on each hip were noted.  The pertinent diagnosis was limited range of motion of the lower extremities secondary to arthritis.  

An examination was conducted by VA in December 2014.  At that time, the diagnosis was bilateral hip replacement.  The Veteran indicated to the examiner that he had been told by his service organization that his hip disability could be due to his back problems.  The examiner noted the difference between radiculopathy and osteoarthritis and the Veteran admitted that he had never had a hip injury while in the military.  The Veteran reported that he had done well from the time of his hip replacements in 1984 until 19 years later when he underwent another hip replacement on the left.  He stated that he now needed a second right hip replacement.  After examination and review of the medical records, the examiner opined that it was less likely than not that the Veteran's hip disabilities were related to any low back injury in service.  The examiner stated that the total hip replacements were due to osteoarthritis that was more likely the result of a lifetime of farming, hauling heavy loads, and taking care of all of his chores unassisted.  

The record shows that the Veteran does not contend that he sustained an injury of either hip while he was on active duty, but claimed service connection because he believed his hip disability was related to his back disability.  It is noteworthy that the Veteran's initial claim for compensation benefits in 1987 did not include a claim of service connection for hip disorders, which joints had apparently been replaced three years earlier.  As noted above, service connection has not been established for a low back disability, thereby precluding a grant of service connection for a hip disorder on a secondary basis.  There is no medical opinion in the record that supports a finding of a relationship between the hip disabilities, which are considered to be the result of osteoarthritis that developed many years after separation from service, and military service.  The probative medical opinion of record is to the effect that the arthritis developed as a result of a lifetime of heavy work as a farmer.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hip disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disability is denied.  

Service connection for a bilateral hip disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


